 

I 
111th CONGRESS 2d Session 
S. 3111 
IN THE HOUSE OF REPRESENTATIVES 

May 6, 2010
Referred to the Committee on Oversight and Government Reform

A BILL 
To establish the Commission on Freedom of Information Act Processing Delays. 
 
 
1.Commission on Freedom of Information Act processing delays 
(a)Short titleThis Act may be cited as the Faster FOIA Act of 2010. 
(b)EstablishmentThere is established the Commission on Freedom of Information Act Processing Delays (in this Act referred to as the Commission for the purpose of conducting a study relating to methods to help reduce delays in processing requests submitted to Federal agencies under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act). 
(c)Membership 
(1)In generalThe Commission shall be composed of 16 members of whom— 
(A)3 shall be appointed by the chairman of the Committee on the Judiciary of the Senate; 
(B)3 shall be appointed by the ranking member of the Committee on the Judiciary of the Senate; 
(C)3 shall be appointed by the chairman of the Committee on Government Reform of the House of Representatives; 
(D)3 shall be appointed by the ranking member of the Committee on Government Reform of the House of Representatives; 
(E)1 shall be appointed by the Attorney General of the United States; 
(F)1 shall be appointed by the Director of the Office of Management and Budget; 
(G)1 shall be appointed by the Archivist of the United States; and 
(H)1 shall be appointed by the Comptroller General of the United States. 
(2)Qualifications of congressional appointeesOf the 3 appointees under each of subparagraphs (A), (B), (C), and (D) of paragraph (1) at least 2 shall have experience in academic research in the fields of library science, information management, or public access to Government information. 
(3)Timeliness of appointmentsAppointments to the Commission shall be made as expeditiously as possible, but not later than 60 days after the date of enactment of this Act. 
(d)StudyThe Commission shall conduct a study to— 
(1)identify methods that— 
(A)will help reduce delays in the processing of requests submitted to Federal agencies under section 552 of title 5, United States Code; and 
(B)ensure the efficient and equitable administration of that section throughout the Federal Government; 
(2)examine whether the system for charging fees and granting waivers of fees under section 552 of title 5, United States Code, needs to be reformed in order to reduce delays in processing requests; and 
(3)examine and determine— 
(A)why the Federal Government’s use of the exemptions under section 552(b) of title 5, United States Code, increased during fiscal year 2009; 
(B)the reasons for any increase, including whether the increase was warranted and whether the increase contributed to FOIA processing delays; 
(C)what efforts were made by Federal agencies to comply with President Obama’s January 21, 2009 Presidential Memorandum on Freedom of Information Act Requests and whether those efforts were successful; and 
(D)make recommendations on how the use of exemptions under section 552(b) of title 5, United States Code, may be limited. 
(e)ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit a report to Congress and the President containing the results of the study under this section, which shall include— 
(1)a description of the methods identified by the study; 
(2)the conclusions and recommendations of the Commission regarding— 
(A)each method identified; and 
(B)the charging of fees and granting of waivers of fees; and 
(3)recommendations for legislative or administrative actions to implement the conclusions of the Commission. 
(f)Staff and administrative support servicesThe Archivist of the United States shall provide to the Commission such staff and administrative support services, including research assistance at the request of the Commission, as necessary for the Commission to perform its functions efficiently and in accordance with this section. 
(g)InformationTo the extent permitted by law, the heads of executive agencies, the Government Accountability Office, and the Congressional Research Service shall provide to the Commission such information as the Commission may require to carry out its functions. 
(h)Compensation of membersMembers of the Commission shall serve without compensation for services performed for the Commission. 
(i)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(j)TransparencyAll meetings of the Commission shall be open to the public, except that a meeting, or any portion of it, may be closed to the public if it concerns matters or information described in chapter 552b(c) of title 5, United States Code. Interested persons shall be permitted to appear at open meetings and present oral or written statements on the subject matter of the meeting. The Commission may administer oaths or affirmations to any person appearing before the Commission. 
(k)TerminationThe Commission shall terminate 30 days after the submission of the report under subsection (e). 
   Passed the Senate May 5, 2010. Nancy Erickson, Secretary   
